United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-1105
                       ___________________________

                             Lywayne Marquis Scott

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

 Scott Lewis, Sheriff, St. Charles County; Unknown Myers, Captain, St. Charles
 County Division of Corrections; Sgt. Unknown Baker, Sgt., St. Charles County
Division of Corrections; RN Jessica Richards, Nurse, St. Charles County Division
                                   of Corrections

                            lllllllllllllllllllllDefendants

                        County of St. Charles, Missouri

                      lllllllllllllllllllllDefendant - Appellee
                                     ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                          Submitted: October 20, 2020
                            Filed: October 23, 2020
                                 [Unpublished]
                                ____________

Before BENTON, WOLLMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
        Lywayne Scott appeals two district court orders disposing of his pro se action
raising claims under 42 U.S.C. § 1983 and the Religious Land Use and
Institutionalized Persons Act (RLUIPA). Upon careful review, we conclude that the
district court correctly disposed of Scott’s RLUIPA claims, see Haight v. Thompson,
763 F.3d 554, 570 (6th Cir. 2014) (every circuit to consider question has held that
RLUIPA does not allow money damages against state prison officials, even where
suit is against officials in their individual capacities); Zajrael v. Harmon, 677 F.3d
353, 355 (8th Cir. 2012) (per curiam) (inmate’s RLUIPA claim for injunctive relief
was mooted by transfer to another facility where he was no longer subject to the
challenged policy); and correctly construed Scott’s First Amendment claims as being
against St. Charles County, see Will v. Michigan Dep’t of State Police, 491 U.S. 58,
71 (1989) (naming officials in their official capacities is equivalent of naming the
entity that employs them); Artis v. Francis Howell N. Band Booster Ass’n, Inc., 161
F.3d 1178, 1182 (8th Cir. 1998) (if complaint does not specifically name public
officials in individual capacity, it is presumed they are sued only in their official
capacities).

       We conclude, however, that the district court erred in dismissing Scott’s First
Amendment claim for damages against St. Charles County, as Scott adequately
alleged the existence of an unconstitutional policy denying religious
accommodations. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978)
(§ 1983 liability for municipality only exists where constitutional violation resulted
from official policy or unofficial custom); Murphy v. Missouri Dep’t of Corr., 372
F.3d 979, 983 (8th Cir. 2004) (in analyzing free exercise claim, court considers first
the threshold issue of whether the challenged governmental action infringes on a
sincerely held belief, then determines if the regulation restricting the religious
practice is reasonably related to legitimate penological objectives).




                                         -2-
       We therefore reverse the dismissal of Scott’s First Amendment claim for
damages against St. Charles County, affirm as to the remaining claims, and remand
for further proceedings.
                       ______________________________




                                       -3-